Title: From Benjamin Franklin to Joseph Galloway, 29 January 1769
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Jan. 29. 1769
The within was written to go by Budden, then expected to sail every Day. But as he still continues here, I now send it per Falconer.
The Parliament has since come together after their Recess. The Lords Resolutions were to have been taken into Consideration last Monday by the Commons. They had before determin’d to let none be present that were not Members. I got a Member to endeavour obtaining Leave for the Agents from America at least, as the Matter was of such Importance to that Country; and I attended the House to be ready for going in if it might be done; but it was deny’d. The Affair however was not debated that Day, but postpon’d to Wednesday. Then the Question came on in a Committee of the whole House, and the Debate continu’d ’till three a Clock the next Morning; the Friends of America signalizing themselves, and beating the Ministry out of every Argument they advanc’d in support of the Resolves, so that it was for a while thought they would have been thrown out. But finally on a Division, there was a Majority for agreeing to the Resolutions, and to the Address. I am promis’d by a Member a full Account of the Debate, which he intends to draw out at length from his own short Notes; and therefore as I hope to have it to send by Story, I will not attempt to give you one from the Scraps I have been able to collect here and there, which must be very imperfect. The Ministry however, tho’ they carry’d their Point, were so stagger’d, that tho’ they had intended to report the next Morning, and obtain the Agreement of the House to the Opinion of the Committee; yet knowing that a Number of Members, some of Weight, had not spoken in the Committee by reason of the lateness of the Hour, but had reserv’d themselves for the Report, and fearing the Event, they postpon’d Receiving the Report for ten Days. It is now to come on again on Friday next, when there will be another Struggle; but tho’ our Friends are evidently increasing, such is ministerial Influence in that House, one can scarce expect the Determination will be against the Resolves: If it should, the Ministers must quit the Reins to abler Hands: and in case of a Change, we hope for our old Friends again of the Rockingham Party, who will probably repeal the offensive Laws, and restore Harmony between the two Countries. The Merchants have consulted that Party to know whether they think it time to bring in Petitions from the manufacturing Towns, &c. in order to make a Push for obtaining the Repeal: That Party have had a Meeting on it; and have given it as their unanimous Opinion, that ’tis better to wait a little longer. This to your self only. I intended writing to the Committee. But I cannot be so free on Affairs here in a Letter that must lie on the Table, subject to be copied, and Parts of it perhaps sent back hither. In writing to you I am not under that Restraint; because you can keep to yourself all Passages that would embroil me with Government here and hurt my Negociations. I shall however write to them per Story. Enclos’d I send you a Copy of the Resolutions and Address as propos’d by the Lords; they have receiv’d some Alterations I hear in the Commons, which I have not yet got, but they are said not to be very material. I send you also my rough Draft of Observations on them; they were made at the Request of a Member who was to speak against the Resolves. My Son, who knows my Scrawl, will transcribe the Paper for you if you cannot make it out.
In my Letter (this is only a kind of separate Postscript) I omitted telling you a Passage that happen’d in the House of Lords upon the first proposing of the Resolutions and Address by Lord Hillsborough and the Duke of Bedford. I omitted it there as I thought it rather too light for a serious Letter, but here you may have it. Lord Temple  stood up immediately after they were read, and said he had come to the House that Day, tho’ not very well, in hopes of hearing some effectual Plan propos’d for reducing America to Obedience; but this he found was no Plan at all, the Resolutions were perfectly nugatory; and therefore as he did not think them worth a Moment’s Consideration, he should enter into no Debate about them. And so saying he turn’d on his Heel and went abruptly and hastily out of the House. Upon which one in the Ministry said to one of the Opposition who sat next him, ’Tis pity Lord Temple ventur’d to come abroad in such Circumstances; he says he is not well, and by his abrupt Departure he has certainly taken Physick. If that’s the Case, reply’d the other, I wish he had taken the Resolutions with him.
The House will probably sit till June or perhaps July, and it is thought here, that if News can come of all the Colonies having join’d in the Determination to buy no more British Goods, the Acts must be repeal’d before they rise. It is impossible to say such must be the Effect. But perhaps ’tis the only way in which we can yet contend with this powerful People with any Prospect of Success. Frugality and Industry is not, like War, a Waste of Treasure, but the Means of increasing it. And the Losing our Commerce must certainly weaken this Country. Possibly they may think of some equal Means of hurting us; but something must be try’d and some Risque run, rather than sit down quietly under a Claim of Parliament to the Right of disposing of our Properties without our Consent. Yours affectionately
B F
